Citation Nr: 0017047	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  98-05 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma to teeth numbers 8, 9, and 10, including for purposes 
of eligibility for VA dental treatment.  

2.  Entitlement to an evaluation in excess of 30 percent for 
migraine headaches, on appeal from the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from February and November 1997 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which granted service connection for 
ophthalmologic migraines at a noncompensable evaluation and 
denied service connection for dental trauma to teeth numbers 
4, 8, 9, and 10.  Since the veteran did not appeal the denial 
of service connection for tooth number 4, this issue is not 
before the Board. 

In February 2000, the veteran testified at a video-
conferenced hearing before the undersigned, who is a Member 
of the Board rendering the final determination in this claim 
and was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
1999).  

In statements dated in April and December 1997 and March 
1998, the veteran has asked that service connection for 
unspecified teeth affected by his service-connected missing 
tooth number 13 be considered.  The RO should take 
appropriate action with respect to this claim, including 
telling the veteran what might be required of him in order to 
complete his application.



FINDINGS OF FACT

1.  The veteran sustained trauma to teeth numbers 8, 9, and 
10 in a motor vehicle accident in service in July 1973, with 
subsequent repair by root canals and post insertion for teeth 
8 and 9, and ceramic crowns for teeth 8, 9, and 10.

2.  Loss of masticatory surface of teeth 8, 9, and 10, was 
not attributable to loss of maxillary substance, the 
masticatory surface of each tooth has been restored, and the 
residuals of trauma are not disabling.

3.  From the initial grant of service connection in June 1996 
to December 18, 1996, the veteran's migraine headaches 
occurred at an average frequency of once every three months, 
with a reported duration of less than one hour.  

4.  From December 18, 1996, to April 16, 1997, the veteran's 
migraine headaches were manifested by symptoms requiring bed 
rest and occurred on average less than once a month, with a 
reported duration of two to five hours.  

5.  Subsequent to April 16, 1997, the veteran's migraine 
headaches occurred more than once a month and were manifested 
by symptoms requiring bed rest and treatment with over-the-
counter medication and lasting from approximately three to 27 
hours.  


CONCLUSIONS OF LAW

1.  Dental trauma to teeth numbers 8, 9, and 10 was incurred 
during active military service for purposes of outpatient 
dental treatment.  38 U.S.C.A. §§ 1712(a)(1)(C), 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.381(a), (e), 
17.161(c) (1996).

2.  Entitlement to service connection for teeth numbers 8, 9, 
and 10 for purposes of compensation is not established.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
4.149, 4.150, Diagnostic Code 9913 (1996).

3.  The criteria for an evaluation in excess of 30 percent 
for migraine headaches have not been met at any time since 
the initial grant of service connection. 38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.12a, Diagnostic Code 8100 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records disclose that the veteran was 
involved in an automobile accident in July 1973, with 
injuries including multiple lacerations and abrasions of his 
face and two loose teeth, numbers 25 and 26, as well as 
several fractures of maxillary teeth.  [The maxilla is the 
irregularly shaped bone that with its fellow forms the upper 
jaw. . . and lodges the upper teeth.] Dorland's Illustrated 
Medical Dictionary, 27th Edition, W.B. Saunders Company, 
Harcourt Brace Jovanovich, Inc., 988.(1988).  

The veteran's entrance dental examination had shown no 
existing restorations of his teeth, although numbers 1 and 16 
were missing.  Dental examination, with Panorex, in July 1973 
revealed multi-facial lacerations and injury to teeth numbers 
22, 23, 24.  In September 1973, dental examination revealed 
that teeth numbers 8 and 9 had fractured crowns.  Numbers 8 
and 9 were given root canal treatment.  In October 1973, 
teeth numbers 8 and 9 were implanted with gold posts.  
Permanent crowns were affixed to teeth 8, 9, and 10 in 
November 1973.  Subsequent service dental records do not 
indicated further problems with any of these teeth.  

During military service in November 1995, the veteran was 
seen with complaints of flickering sensations with blurred 
lights and problems in focusing in peripheral vision, on one 
occasion in the left eye and on another in the right.  He had 
had no past headaches and no nausea or vomiting.  An 
ophthalmologic consultation with examination provided a 
diagnosis of ophthalmologic migraine.  

In July 1996, the veteran submitted a VA Report of Accidental 
Injury, stating to the best of his recollection the 
circumstances of the accident in July 1973.  Although he 
could remember very little, he thought that he had fallen 
asleep at the wheel and hit a telephone pole.  A search of 
records by the City of Biloxi Police Department failed to 
turn up any reference to this accident.  

A VA general medical examination in September 1996 noted in 
the veteran's recitation of his medical history that he had 
had no problems with teeth 8, 9, and 10 since the accident.  
A report from the National Personnel Records Center in 
October 1996 stated that the veteran's master personnel 
record did not indicate that a line of duty determination had 
been made.  In November 1996, the RO promulgated an 
administrative decision in which it determined that, based on 
the information available, the injuries sustained by the 
veteran in July 1973 were not due to his own willful 
misconduct and that he was thus considered eligible for VA 
benefits.  

An extremely brief post-service VA dental examination in July 
1996 did not refer to teeth 8, 9, and 10, nor did an 
examination in October 1996.  VA dental examination in 
September 1996 noted subjective complaints relating to the 
lower bridge collecting plaque and a history of a motor 
vehicle accident in service, in which several teeth were 
knocked out and several root canals were performed.  
Objectively, the examiner noted that the veteran had good 
oral hygiene and that the crowns and bridge were in good 
repair.  Teeth numbers 8 and 9 had had root canal treatment 
and numbers 8, 9, and 10 had been crowned.  The veteran 
reported no disability effect on everyday activities or 
ancillary problems as a result of the dental conditions.  The 
diagnosis was missing teeth, root canals, and crowns due to 
motor vehicle accident of 1973.  

VA disability evaluation examination in September 1996 
referred to a history of the onset of vertigo and loss of 
ability to focus in the periphery of his vision in 1995.  
Work-up revealed ophthalmologic migraine headaches, which 
occurred about every three months and lasted for about 30 to 
45 minutes.  Examination of the eyes revealed that the 
extraocular movements were intact.  His pupils were equal, 
round and reactive to light and accommodation.  Fundi were 
benign.  Visual acuity was 20/10 bilaterally.  The relevant 
diagnosis was history of ophthalmologic migraines.  

In February 1997, the RO granted service connection for 
migraine headaches at a noncompensable evaluation, effective 
from June 1996.  

As an attachment to his April 1997 notice of disagreement, 
the veteran listed his migraine attacks for a six-month 
period, from November 1996 to April 1997.  In November and on 
December 23, 1996, and in March 1997, he had experienced 
blurred vision from two to three hours, but no headache.  On 
December 18, 1996, he had had a headache for more than two 
hours with an episode of vomiting.  In January 1997 and twice 
in February 1997 he experienced headaches which lasted from 
two and a half to five hours.  On April 16, 1997, he had 
blurred vision on and off for about five hours, with a mild 
headache.  The total number of actual headaches was thus five 
headaches over a six-month period.  

In February 1997, the veteran was examined by a military 
physician on an outpatient basis.  At that time, he 
complained of blurred vision in both eyes and for the past 
couple of months he had had a throbbing, unilateral headache 
with nausea and photophobia.  He reported having had four 
headaches within the past seven or eight weeks.  Examination 
showed no focal defect.  The assessment was migraine.  A 
second examination by a military physician noted reports of 
headaches averaging two to three per month, with no change in 
frequency or intensity.  The assessment was again migraine 
headaches.  

Attached to the veteran's substantive appeal is a second 
record of migraine attacks compiled by the veteran from 
November 1996 to December 1997.  The record is virtually 
identical to his list of migraine attacks for the first six 
months, except for the 10 February 1997 entry, which states 
the headache lasted two hours.  (The prior list stated five 
hours.)  For the remainder of this time frame, the veteran 
reported three migrainous episodes, beginning on May 2, 1997, 
lasting for 3 1/2, 7, and 4 hours.  In July 1997, he had a 
severe headache lasting somewhat more than 11 hours, with 
associated vomiting.  In September 1997, he had had three 
headaches, two with vomiting, lasting 5 hours, 7 hours, and 7 
hours.  In October 1997, he had had two headaches, the first 
with vomiting, lasting 6 1/2 hours, and the second 
approximately 27 hours.  In November 1997, he said he had had 
one headache with vomiting which lasted about 6 hours.  In 
December 1997, he had had a headache which lasted 6 hours.  
Thus, for the latter eight months, he had had a total of 11 
headaches, averaging approximately 1.4 headaches per month.  
A VA report following neurological examination in January 
1998 included a medical history by the veteran of headaches 
since he was a teenager.  Several years ago, he began to 
develop a problem with his eyes, notably tunnel vision which 
would appear in one eye or else both eyes and occasionally 
flashes of light in his peripheral vision, which would 
sometimes precede the onset of a severe headache. The 
headaches usually occurred over the right eye, but sometimes 
between the eyes, and could last from two hours to as long as 
two days.  The average length was about six hours.  They were 
associated with nausea and occasional vomiting, and were 
exacerbated by light or noise.  Approximately 90 percent of 
the time the headaches were prostrating.  He stated that the 
headaches had a frequency rate of one every three weeks.  A 
record kept by the veteran revealed 20 headaches in the past 
14 months.  He stated that he was retired from military 
service and presently worked part-time installing heating and 
air conditioning systems.  He had lost three to four days of 
work in the past twelve months because of headaches.  
Physical examination revealed that the veteran was alert and 
in no acute distress.  Examination of the eyes showed that 
the pupils were equal and reactive to light.  Funduscopic 
examination was within normal limits.  Extraocular muscles 
were intact.  There was no significant tenderness to 
percussion over the frontal and maxillary areas of the face.  
The relevant diagnosis was migraine headaches with associated 
migraine equivalent of tunnel vision.  The examiner commented 
that, in his opinion, the veteran's functional loss due to 
migraine headaches was quite significant.  He had had the 
phenomena of tunnel vision preceding the headaches, which 
very likely was a part of the migraine complex.  He added 
that the veteran described two types of headaches, one of a 
lesser degree and quite manageable, but the other one was 
quite severe and prostrating most of the time.  

In March 1998, based upon this physician's examination, the 
RO increased the veteran's disability evaluation to 30 
percent, effective from June 1996, the date of his discharge 
from military service.  

An April 1999 outpatient report by a military physician is 
largely illegible.  The veteran was noted as having symptoms 
of ophthalmic migraines, which seemed to be more bothersome 
in the spring season, but was not taking any routine allergy 
medications.  The headache begin with aura followed by 
headache, nausea and vomiting.  Examination, however, was 
deferred.  Outpatient examination in May 1999 by another 
military physician noted that the veteran had reported three 
recent migraines in four weeks, for which he took Imitrex 
with moderate benefit and Excedrin.  

In February 2000, the veteran testified at a video-
conferenced hearing before the undersigned Member of the 
Board.  He said that he had sustained dental trauma in an 
automobile accident during military service while stationed 
at Keesler Air Force Base.  The trauma resulted in injury to 
a number of teeth, including teeth numbers 8, 9, and 10.  He 
had had root canals on numbers 8 and 9 and caps on all three 
of the aforementioned teeth during service.  Since then, he 
had had no dental treatment other than regular check-ups and 
cleaning.  In relation to his headaches, he testified that he 
was subject to fairly-frequent migraines, three to five times 
per month.  He also had another type of headache, which he 
characterized as a sinus headache.  The migraine headaches 
were preceded by visual phenomena, either inability to focus 
or a flashing light.  The headache followed, within a half an 
hour accompanied by nausea and dizziness.  The severe ones 
lasted from four to eight hours, forcing him to lie down.  He 
stated that he had not seen a physician since the prior May.  
He had tried taking Imitrex, but did not like the side 
effects, so generally took Excedrin or Excedrin P.M.  He 
stated that he had not been hospitalized, nor had he been 
treated an emergency room for his headaches.  He said that he 
was not currently employed, but was in the process of 
applying for work at the Post Office.  He had not been 
employed full time since service.  


II.  Legal Analysis

A.  Service Connection for Dental Trauma to Teeth Numbers 8, 
9, and 10.

During the pendency of this case, regulations pertinent to 
whether dental conditions are service connected for purposes 
of eligibility for outpatient treatment were amended.  See 62 
FR 8201, et seq. (February 24, 1997); 64 FR 30392, et seq. 
(June 8, 1999).  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 1991) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Therefore, the Board must 
determine whether either version is more favorable to the 
veteran and apply the more favorable version.

In proposing the amended regulations, the Department stated 
that the purpose of the revisions was to eliminate 
overlapping and redundant provisions and to clarify 
terminology ("reasonable period of service" defined as 180 
days).  See 62 FR 8201.  The revisions were effective June 8, 
1999.  Neither version is more favorable, but the amendments 
cannot be applied prior to their effective date.  
Accordingly, the Board will discuss and apply the version in 
effect when the claim was filed.

Service connection for compensation purposes may be 
established for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection will be established for disease or injury of 
individual teeth and of the investing tissues shown by the 
evidence to have been incurred in or aggravated by service.  
38 C.F.R. § 3.381(a) (1996).  As to each non-compensable 
service-connected dental condition, a determination will be 
made as to whether it is due to a combat wound or other 
service trauma.  38 C.F.R. § 3.381(e) (1996).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA dental 
treatment for the condition without the usual restriction of 
timely application and one-time treatment.  38 C.F.R. 
§ 17.161(c) (1996).  Dental conditions such as replaceable 
missing teeth are not considered disabling, and may be 
service-connected only for the purpose of eligibility for VA 
treatment.  38 C.F.R. § 4.149 (1996).  Under the criteria for 
evaluating disabilities, lost teeth attributable to loss of 
substance of the body of the maxilla are noncompensable where 
the loss of masticatory surface can be restored by suitable 
prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9913 (1996).

Under the facts of this case, there is no evidence of damage 
to teeth 8, 9, or 10 existing at time of entry into service, 
and there is evidence of trauma affecting the teeth and 
restoration work involving those three teeth shortly after 
the in-service accident.  This evidence is sufficient to 
state a plausible claim.  38 U.S.C.A. § 5107 (West 1991).  
Sufficient evidence is of record to decide the claim.  The RO 
has obtained the veteran's service dental records, has 
determined that the automobile accident did not involve 
willful misconduct, and has afforded him a video-conferenced 
hearing before a Member of the Board.  No further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

The evidence clearly shows that the veteran was involved in 
an automobile accident in July 1973.  Service dental records 
indicate that maxillary teeth were fractured due to that 
accident.  While the records concerning the accident do not 
identify the specific maxillary teeth fractured, it is 
reasonable to conclude that the subsequent insertion of gold 
posts in teeth 8 and 9 and crowning of teeth 8, 9, and 10 
were repairs necessitated by injury incurred in the 
automobile accident, particularly as the repairs took place 
over the succeeding months.  The Board finds that the 
veteran's teeth numbered 8, 9, and 10 were damaged during 
service due to trauma.  

The question is whether any of these injured teeth amount to 
disabilities.  They are not, technically, missing teeth, as 
some of the body of the tooth must be present in order for 
the tooth to be crowned.  However, to the extent that the 
masticatory surface of the actual tooth is missing, they are 
equivalent to replaceable missing teeth, which is not a 
disabling condition.  38 C.F.R. § 4.149 (1996).  The schedule 
for rating dental disabilities provides for ratings of loss 
of masticatory surface only where the loss is attributable to 
loss of substance of the maxilla or mandible, and there is no 
evidence that the loss of masticatory surface here involved 
any loss of substance of the maxilla.  Even if it had, such a 
condition would be rated noncompensable where the masticatory 
surface can be restored, as it has been in this case.

Accordingly, the Board finds that the evidence supports 
establishment of service connection for residuals of trauma 
to teeth 8, 9, and 10 for purposes of eligibility for VA 
dental treatment only.  The preponderance of the evidence is 
against entitlement to service connection for compensation 
purposes.


II.  Increased Rating for Migraine Headaches

The veteran has presented a well-grounded claim for an higher 
disability evaluation for his service-connected migraine 
headaches within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

This claim involves the veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  

The RO did not specifically consider staged ratings.  Before 
the Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  

The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
this condition for any period of time since his original 
claim.  The appellant has been provided appropriate notice of 
the pertinent laws and regulations and has had his claim of 
disagreement with the original ratings properly considered 
based on all the evidence of record.  In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluation assigned to his service-connected disability.  It 
would be pointless to remand the veteran's claim in order to 
instruct the RO to issue a SSOC that correctly identified the 
issue on appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The veteran is currently evaluated for migraine headaches 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100, at a 30 
percent rating, effective from June 1, 1996, the day 
following his discharge from service.  An evaluation of 50 
percent is warranted if there are very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  With characteristic prostrating 
attacks occurring on an average of once a month over the past 
several months, a 30 percent evaluation is warranted; and 
with characteristic prostrating attacks averaging one in 2 
months over the last several months, a 10 percent evaluation.  
Less frequent attacks are noncompensable.  

In the context of staged ratings, the evidence reveals that 
from the veteran's discharge from service in May 1996 until 
November 1996, when he began recording dates and duration of 
his headaches, his headaches occurred about every three 
months, characteristically lasting for less than an hour.  In 
November 1996, he had experienced blurred vision, but no 
headache.  Beginning in December 18, 1996, however, the 
headaches appeared to increase in frequency and duration.  
Because of the infrequency and short duration of these 
headaches from the date of the veteran's discharge to 
December 18, 1996, they cannot be considered as prostrating 
or occurring at an average of once a month.  According to the 
regulations, for this period of time, the evaluation would be 
noncompensable.  Nonetheless, the RO has awarded the veteran 
a rating of 30 percent back to the effective date of service 
connection.  As the evidence for this period would support no 
more than a noncompensable evaluation, the preponderance of 
the evidence is against an evaluation higher than the 30 
percent now assigned for that period.

Beginning on December 18, 1996, and continuing through April 
16, 1997, the veteran's migraine headache syndrome evidently 
increased in severity.  During that time, the total number of 
actual headaches was five and they lasted generally from two 
to five hours.  Since the average here is less than one per 
month, with a duration of moderate length, adherence to the 
rating code would permit an allowance of a 10 percent rating 
for that period.  For this period as well, the rating 
assigned by the RO is 30 percent, and the preponderance of 
the evidence is against assigning a rating higher than 30 
percent for the period through April 16, 1997.

From April 16, 1997, to December 17, 1997, the record of 
headaches compiled by the veteran indicates somewhat more 
than one headache per month, which he reported as severe and 
prostrating and of greater duration, ranging from 3 1/2 hours 
to 27 hours.  He stated to the VA examiner in January 1998, 
that he had then been suffering from headaches every three 
weeks.  Therefore, a rating of 30 percent is warranted for 
this time frame.  However, there is no evidence of completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, and the preponderance of the 
evidence is against a rating higher than 30 percent.

During his hearing in February 2000, he stated that the 
frequency of his migraines were three to five times per 
month.  He has kept a diary of his attacks and the treatment 
he administers.  Since January 1998, he has kept an account 
of very frequent headaches, most of which require that he lie 
down.  However, the criteria for a disability rating greater 
than 30 percent require additionally that the attacks be both 
completely prostrating and prolonged.  The difference between 
completely prostrating and prostrating is not defined in the 
rating criteria.  The Board interprets the term 
"prostrating" to encompass those headaches that require bed 
rest in order to alleviate them.  The veteran's headaches 
seem generally to be of this nature.  The term "completely 
prostrating" must mean something more than "prostrating" 
or there would seem to be no reason for including the 
qualifier as a criterion for a higher evaluation.  The Board 
interprets the term "completely" in this context, 
particularly when used with the term "prolonged" to refer 
to those headaches that would prohibit anything other than 
lying in bed for an extended period of time.  While the 
record the veteran has kept shows that he does have frequent 
headaches that require him to take to his bed, it also shows 
that he generally takes over-the-counter medication and rests 
for several hours or overnight, and the headache is gone.  
His most recent VA examination in January 1998 noted that he 
indicated he had experienced aura, photophobia, phonophobia, 
nausea, and vomiting during these attacks, and that 
approximately 90 percent of the time the headaches would be 
incapacitating.  On the other hand, the veteran stated at his 
February 2000 hearing that he had not seen a physician since 
the previous May, that he had never been treated at an 
emergency room or hospitalized for his headaches, and that he 
had discontinued taking Imitrex because he did not like the 
side effects.  Thus, the medical evidence does not show very 
frequent, completely prostrating attacks.  

Moreover, the requirements for a rating greater than 30 
percent also require that the headaches cause severe economic 
inadaptability.  His statements to the January 1998 VA 
examiner, however, revealed that he had lost only three to 
four days of work during the past twelve months from his 
part-time job because of headaches.  This amount of time loss 
is not considered excessive.  Although that examiner opined 
that the veteran's functional loss due to migraine headaches 
was "quite significant," he did not attribute severe economic 
inadaptability to the headaches.  At the time of his Board 
hearing, the veteran was  not employed but trying to get work 
with the Post Office and had previously tried to start a 
business.  He reported that the business did not get off the 
ground because of personal difficulties his partner 
experienced.  He also reported that an advantage to self-
employment was the ability to work around his headaches.  The 
preponderance of the evidence is against a finding that the 
veteran's migraines had caused him severe economic 
inadaptability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8100 (1999).  

Although the Board has considered the doctrine of benefit of 
doubt under 38 U.S.C.A. § 5107, the record does not provide 
an approximate balance of positive and negative evidence on 
the merits.  Therefore, the Board is unable to allow the 
veteran higher evaluations as to this issue.  



ORDER

Service connection for dental trauma to teeth numbers 8, 9, 
and 10 is granted, for purposes of eligibility for outpatient 
dental treatment only.  

An evaluation in excess of 30 percent for migraine headaches 
from the initial grant of service connection is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

